ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment of this court was entered on March 22, 1966 (184 So.2d 699) reversing the summary final decree of the Circuit Court of Dade County, Florida, with directions to dismiss the cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed March 22, 1967 (197 So.2d 295) and mandate dated April 25, 1967, now lodged in this court, affirmed this court’s judgment as modified by the said opinion and judgment of the Supreme Court of Florida;
Now, therefore, It is Ordered that the mandate of this court issued in this cause on April 20, 1966 is withdrawn, the opinion and judgment of this court filed in this cause on March 22, 1966, insofar as it is in conflict with or fails to conform to the views expressed in the opinion and judgment of the Supreme Court of Florida dated March 22, 1967, aforesaid, is withdrawn and vacated, and the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court. The opinion and judgment of this court, except as withdrawn and vacated is adhered to. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).